DETAILED ACTION
Notice to Applicant
This communication is in response to the Request for Continued Examination (RCE) submitted February 15, 2022.  Claim 10 is amended Claims 11 – 19 are new.  Claims 1 – 19 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 15, 2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 3, 7 – 8, 10 – 13, and 17 – 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Augustin et al., herein after Augustin (Augustin, A., Yi, J., & Townsley, W. M. (2016). A Study of LoRa: Long Range & Low Power Networks for the Internet of Things. Sensors, 16(1466), pp 1-18) in view of Neumann et al., herein after Neumann (Neumann, P., Montavont, J., & Noel, T. “Indoor deployment of Low-Power Wide Area Networks (LPWAN): a LoRaWAN case study”, 2016 IEEE 12th International Conference on Wireless and Mobile Computing, Networking and Communications (WiMob 2016), October 2016.) further in view of Blomquist (U.S. Publication Number 2005/0246416 A1).

Claim 1 (Previously Presented): Augustin teaches a system for communicating information between a plurality of medical pump devices and at least one communication device (Figure 1, page 4; Section 2.2, page 18 discloses one communication device sending packets to the devices and receiving packets from the devices (communication information) via the network server), the system comprising: 
a server to which at least one communication device is connectable (Figure 1, page 4; page 4 discloses gateways forward raw LoRaWAN frames from devices to a network server over a backhaul interface; page 10 discloses Class A end devices which allow bi-directional communications, whereby each uplink transmission is followed by two short downlink receive windows), 
at least one medical pump device (page 1, Introduction discloses smart sensing technology such as health monitoring; Figure 1, page 4 discloses end devices; page 4, section 2.2 discloses end-devices communicate with gateways using LoRa with LoRaWAN; page 10, section 4.1 discloses three different classes of end-devices to address the needs of applications:  Class A – bidirectional, Class B – bidirectional with scheduled receive slots, and Class C – bidirectional with maximal receive slots; Although Augustin discloses health monitoring, Augustin does not explicitly disclose medical pumps, this feature is disclosed by Kamen and discussed below), 
the at least one medical pump device is connected to the at least one gateway via a low power wide area network connection (Figure 1, page 4 discloses an end device in communication using a LoRa gateway; page 4, section 2.2. discloses the basic architecture of a LoRaWAN network includes end-devices using LoRa with LoRaWAN).
Augustin fails to explicitly teach the following limitations met by Neumann as cited:
a low power wide area network comprising at least one gateway connected to the server via a network connection (Section II, paragraph 1 discloses a low power wide area network which introduces end-devices, gateways and a central network server; Section II, Figure 1 discloses end-devices , gateways, IP networks, and a network server; Section IV, paragraph 3 discloses an upstream protocol which is used when the gateway receives a RF LoRaWan frame), and 
the at least one communication device being connectable to the server independent of the low power wide area network (Section IV, paragraph 3 discloses the downstream protocol is used when the network server wants to communicate with the end-device).  
It would have been obvious to one of ordinary skill at the time of the invention to expand the method of Augustin to further include low-power wire area networks allowing long range communications at a low bit rate as disclosed by Neumann.  Augustin discloses long-range and low-power networks for smart sensing technology, including health monitoring, thus the end-device of Augustin correlates to a monitoring device, such as an infusion pump.  Neumann discloses exploring the limits of networks using LoRaWan (especially in terms of throughput, delay, energy consumption, and packet delivery ratio) and investigating the merit of using LoRaWan as an alternative for IoT communications.
One of ordinary skill in the art at the time of the invention would have been motivated to expand the method of Augustin in this to allow for long range and robust communications without requiring expensive components (Neumann:  Section 1, paragraph 3).
Augustin and Neumann fail to explicitly teach the following limitations met by Blomquist as cited:
Medical pump (paragraph 11 discloses a pump server that provides all communication with a set of medical devices such as a medical pump; paragraph 21 discloses one or more medical pumps). 
It would have been obvious to one of ordinary skill at the time of the invention to expand the method of Augustin and Neumann to further include a server for medical devices, including a web browser process for communicating with a remote device and a pump interface process for communicating with a medical device as disclosed by Blomquist.  Augustin discloses long-range and low-power networks for smart sensing technology, including health monitoring, thus the end-device of Augustin correlates to a monitoring device, such as an infusion pump. Neumann discloses exploring the limits of networks using LoRaWan (especially in terms of throughput, delay, energy consumption, and packet delivery ratio) and investigating the merit of using LoRaWan as an alternative for IoT communications.  Blomquist was specifically cited for medical pumps.
One of ordinary skill in the art at the time of the invention would have been motivated to expand the method of Augustin and Neumann in this to enable the programmable devices to remotely interface with the medical pumps and other medical devices (Blomquist:  paragraph 35).

Claim 2 (Previously Presented): Augustin, Neumann, and Blomquist teach the system according to claim 1. Augustin teaches a system wherein the low power wide area network connection is a LoRaWAN connection (page 4, section 2.2. discloses the basic architecture of a LoRaWAN network includes end-devices using LoRa with LoRaWAN).  

Claim 3 (Previously Presented): Augustin, Neumann, and Blomquist teach the system according to claim 1. Augustin teaches a system wherein the at least one medical pump device comprises a first communication module for establishing the low power wide area network connection to the at least one gateway (page 1, Introduction discloses smart sensing technology such as health monitoring; Figure 1, page 4 discloses end devices; page 4, section 2.2 discloses end-devices communicate with gateways using LoRa with LoRaWAN; Although Augustin discloses health monitoring, Augustin does not explicitly disclose medical pumps, this feature is disclosed by Kamen and discussed below).  
Augustin and Neumann fail to explicitly teach the following limitations met by Blomquist as cited:
Medical pump (paragraph 11 discloses a pump server that provides all communication with a set of medical devices such as a medical pump; paragraph 21 discloses one or more medical pumps). 
The motivation to combine the teachings of Augustin, Neumann, and Blomquist is discussed in the rejection of claim 1, and incorporated herein.

Claim 7 7(Previously Presented): Augustin, Neumann, and Blomquist teach the system according to claim 1.  
Augustin and Neumann fail to explicitly teach the following limitations met by Blomquist as cited:
wherein the at least one medical pump device is located at a remote location from the at least one communication device (paragraph 37 discloses the programmable device can request and receive information from medical pumps that are remotely located at a location such as a patient home or a medical pump that is not otherwise provided with a direct network connection).  
The motivation to combine the teachings of Augustin, Neumann, and Blomquist is discussed in the rejection of claim 1, and incorporated herein.

Claim 8 8(Previously Presented): Augustin, Neumann, and Blomquist teach the system according to claim 1. 
Augustin and Neumann fail to explicitly teach the following limitations met by Blomquist as cited:
wherein the server is accessible via a web application using a communication device comprising a computer device or a mobile communication device (Figure 4; paragraph 8 discloses the server comprises a web browser process for communicating with a remote device and a pump interface process for communicating with a medical device; paragraph 38 discloses programmable devices communicate directly with the pump server such that any networked programmable device with a web browser can communicate with the medical pump or any other medical device).  
The motivation to combine the teachings of Augustin, Neumann, and Blomquist is discussed in the rejection of claim 1, and incorporated herein.
Claim 10 (currently amended): Augustin teaches a method for communicating information between a plurality of medical pump devices and at least one communication device (Figure 1, page 4; Section 2.2, page 18 discloses one communication device sending packets to the devices and receiving packets from the devices (communication information) via the network server), the method comprising: 
communicating between a server and at least one communication device (Figure 1, page 4; page 4 discloses gateways forward raw LoRaWAN frames from devices to a network server over a backhaul interface; page 10 discloses Class A end devices which allow bi-directional communications, whereby each uplink transmission is followed by two short downlink receive windows), and 
communicating between at least one medical pump device and at least one gateway connected to the server via a network connection (page 1, Introduction discloses smart sensing technology such as health monitoring; Figure 1, page 4 discloses end devices; page 4, section 2.2 discloses end-devices communicate with gateways using LoRa with LoRaWAN; page 10, section 4.1 discloses three different classes of end-devices to address the needs of applications:  Class A – bidirectional, Class B – bidirectional with scheduled receive slots, and Class C – bidirectional with maximal receive slots; page 8, section 3.4.2 discloses a gateway located on the second floor of a house to test the network coverage of LoRa; page 9, section 4 discloses end devices, gateways (i.e. base stations) and the network server are required to form a LoRaWAN network; Although Augustin discloses health monitoring, Augustin does not explicitly disclose medical pumps, this feature is disclosed by Blomquist and discussed below); 5Application No.: Not yet assigned Preliminary Amendment Dated July 25, 2019  
the communicating between the at least one medical pump device and the at least one gateway comprising communicating via a low power wide area network connection (Figure 1, page 4 discloses an end device in communication using a LoRa gateway; page 4, section 2.2. discloses the basic architecture of a LoRaWAN network includes end-devices using LoRa with LoRaWAN).
Augustin fails to explicitly teach the following limitations met by Neumann as cited:
the communicating between the at least one communication device and the server being independent of a low power wide area network connection (Section IV, paragraph 3 discloses the downstream protocol is used when the network server wants to communicate with the end-device).  
It would have been obvious to one of ordinary skill at the time of the invention to expand the method of Augustin to further include low-power wire area networks allowing long range communications at a low bit rate as disclosed by Neumann.  Augustin discloses long-range and low-power networks for smart sensing technology, including health monitoring, thus the end-device of Augustin correlates to a monitoring device, such as an infusion pump.  Neumann discloses exploring the limits of networks using LoRaWan (especially in terms of throughput, delay, energy consumption, and packet delivery ratio) and investigating the merit of using LoRaWan as an alternative for IoT communications.
One of ordinary skill in the art at the time of the invention would have been motivated to expand the method of Augustin in this to allow for long range and robust communications without requiring expensive components (Neumann:  Section 1, paragraph 3).
Augustin and Neumann fail to explicitly teach the following limitations met by Blomquist as cited:
Medical pump (paragraph 11 discloses a pump server that provides all communication with a set of medical devices such as a medical pump; paragraph 21 discloses one or more medical pumps). 
the communicating between the at least one medical pump device and the at least one communication device being independent of a low power wide area network connection (paragraph 31 discloses the medical pump can include a data port for communicating for the network such as a wireless data card, Bluetooth, or other appropriate wireless networking protocol capable of communicating with the network or directly with the pump server; paragraph 37 discloses the medical pump can connect to the modem through a wired or wireless connection according to the Bluetooth protocol).
The motivation to combine the teachings of Augustin, Neumann, and Blomquist is discussed in the rejection of claim 1, and incorporated herein.

Claim 11 (new): Augustin teaches a system for communicating information between a plurality of medical pump devices and at least one communication device (Figure 1, page 4; Section 2.2, page 18 discloses one communication device sending packets to the devices and receiving packets from the devices (communication information) via the network server), the system comprising:
a server to which at least one communication device is connectable (Figure 1, page 4; page 4 discloses gateways forward raw LoRaWAN frames from devices to a network server over a backhaul interface; page 10 discloses Class A end devices which allow bi-directional communications, whereby each uplink transmission is followed by two short downlink receive windows), 
at least one medical pump device (page 1, Introduction discloses smart sensing technology such as health monitoring; Figure 1, page 4 discloses end devices; page 4, section 2.2 discloses end-devices communicate with gateways using LoRa with LoRaWAN; page 10, section 4.1 discloses three different classes of end-devices to address the needs of applications:  Class A – bidirectional, Class B – bidirectional with scheduled receive slots, and Class C – bidirectional with maximal receive slots; Although Augustin discloses health monitoring, Augustin does not explicitly disclose medical pumps, this feature is disclosed by Kamen and discussed below), 
the at least one medical pump device is connected to the at least one gateway via a low power wide area network connection (Figure 1, page 4 discloses an end device in communication using a LoRa gateway; page 4, section 2.2. discloses the basic architecture of a LoRaWAN network includes end-devices using LoRa with LoRaWAN).
Augustin fails to explicitly teach the following limitations met by Neumann as cited:
 a low power wide area network comprising at least one gateway connected to the server via a network connection (Section II, paragraph 1 discloses a low power wide area network which introduces end-devices, gateways and a central network server; Section II, Figure 1 discloses end-devices , gateways, IP networks, and a network server; Section IV, paragraph 3 discloses an upstream protocol which is used when the gateway receives a RF LoRaWan frame). 
It would have been obvious to one of ordinary skill at the time of the invention to expand the method of Augustin to further include low-power wire area networks allowing long range communications at a low bit rate as disclosed by Neumann.  Augustin discloses long-range and low-power networks for smart sensing technology, including health monitoring, thus the end-device of Augustin correlates to a monitoring device, such as an infusion pump.  Neumann discloses exploring the limits of networks using LoRaWan (especially in terms of throughput, delay, energy consumption, and packet delivery ratio) and investigating the merit of using LoRaWan as an alternative for IoT communications.
One of ordinary skill in the art at the time of the invention would have been motivated to expand the method of Augustin in this to allow for long range and robust communications without requiring expensive components (Neumann:  Section 1, paragraph 3).
Augustin and Neumann fail to explicitly teach the following limitations met by Blomquist as cited:
Medical pump (paragraph 11 discloses a pump server that provides all communication with a set of medical devices such as a medical pump; paragraph 21 discloses one or more medical pumps),
the at least one communication device being connectable to the server independent of the low power wide area network and being connectable to the at least one medical pump device independent of a low power wide area network (paragraph 31 discloses the medical pump can include a data port for communicating for the network such as a wireless data card, Bluetooth, or other appropriate wireless networking protocol capable of communicating with the network or directly with the pump server; paragraph 37 discloses the medical pump can connect to the modem through a wired or wireless connection according to the Bluetooth protocol).
The motivation to combine the teachings of Augustin, Neumann, and Blomquist is discussed in the rejection of claim 1, and incorporated herein.
  
Claim 12 (new): Augustin, Neumann, and Blomquist teach the system according to claim 11. Augustin teaches a system wherein the low power wide area network connection is a LoRaWAN connection (page 4, section 2.2. discloses the basic architecture of a LoRaWAN network includes end-devices using LoRa with LoRaWAN).  

Claim 13 (new): Augustin, Neumann, and Blomquist teach the system according to claim 11. Augustin teaches a system wherein the at least one medical pump device comprises a first communication module for establishing the low power wide area network connection to the at least one gateway (page 1, Introduction discloses smart sensing technology such as health monitoring; Figure 1, page 4 discloses end devices; page 4, section 2.2 discloses end-devices communicate with gateways using LoRa with LoRaWAN; Although Augustin discloses health monitoring, Augustin does not explicitly disclose medical pumps, this feature is disclosed by Kamen and discussed below).  
Augustin and Neumann fail to explicitly teach the following limitations met by Blomquist as cited:
  Medical pump (paragraph 11 discloses a pump server that provides all communication with a set of medical devices such as a medical pump; paragraph 21 discloses one or more medical pumps). 
The motivation to combine the teachings of Augustin, Neumann, and Blomquist is discussed in the rejection of claim 1, and incorporated herein.

Claim 17 (new): Augustin, Neumann, and Blomquist teach the system according to claim 11. 
Augustin and Neumann fail to explicitly teach the following limitations met by Blomquist as cited:
wherein the at least one medical pump device is located at a remote location from the at least one communication device (paragraph 37 discloses the programmable device can request and receive information from medical pumps that are remotely located at a location such as a patient home or a medical pump that is not otherwise provided with a direct network connection).  
The motivation to combine the teachings of Augustin, Neumann, and Blomquist is discussed in the rejection of claim 1, and incorporated herein.
  
Claim 18 (new): Augustin, Neumann, and Blomquist teach the system according to claim 11.  
Augustin and Neumann fail to explicitly teach the following limitations met by Blomquist as cited:
wherein the server is accessible via a web application using a communication device comprising a computer device or a mobile communication device (Figure 4; paragraph 8 discloses the server comprises a web browser process for communicating with a remote device and a pump interface process for communicating with a medical device; paragraph 38 discloses programmable devices communicate directly with the pump server such that any networked programmable device with a web browser can communicate with the medical pump or any other medical device).  
The motivation to combine the teachings of Augustin, Neumann, and Blomquist is discussed in the rejection of claim 1, and incorporated herein.

Claims 4 – 6, 9, 14 – 16, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Augustin et al., herein after Augustin (Augustin, A., Yi, J., & Townsley, W. M. (2016). A Study of LoRa: Long Range & Low Power Networks for the Internet of Things. Sensors, 16(1466), pp 1-18) in view of Neumann et al., herein after Neumann (Neumann, P., Montavont, J., & Noel, T. “Indoor deployment of Low-Power Wide Area Networks (LPWAN): a LoRaWAN case study”, 2016 IEEE 12th International Conference on Wireless and Mobile Computing, Networking and Communications (WiMob 2016), October 2016.) further in view of Blomquist (U.S. Publication Number 2005/0246416 A1) and Kamen et al., herein after Kamen (U.S. Publication Number 2013/0191513 A1).

Claim 4 3Application No.: Not yet assignedPreliminary Amendment Dated July 25, 20194(Previously Presented): Augustin, Neumann, and Blomquist teach the system according to claim 3. 
Augustin, Neumann, and Blomquist fail to explicitly teach the following limitations met by Kamen as cited:
wherein the at least one medical pump device comprises a second communication module for establishing a communication connection to another device (Figure 153A discloses a second communications link; paragraph 118 discloses a patient care device (for example, a medical pump) comprises a first communications link and a second communications link).  
It would have been obvious to one of ordinary skill at the time of the invention to expand the method of Augustin and Neumann to further include an electronic patient care system in which a module may provide an infusion pump with patient treatment parameters, such as infusion settings including an infusion rate or infusion pressure, and receive from it various operating parameters as disclosed by Kamen.  Augustin discloses long-range and low-power networks for smart sensing technology, including health monitoring, thus the end-device of Augustin correlates to a monitoring device, such as an infusion pump. Neumann discloses exploring the limits of networks using LoRaWan (especially in terms of throughput, delay, energy consumption, and packet delivery ratio) and investigating the merit of using LoRaWan as an alternative for IoT communications.
One of ordinary skill in the art at the time of the invention would have been motivated to expand the method of Augustin and Neumann in this to improve the process of providing comprehensive care to patients including ordering and delivering medical treatments (Kamen:  paragraph 26).

Claim 5 5(Previously Presented):  Augustin, Neumann, Blomquist, and Kamen teach the system according to claim 4.  Augustin discloses a system wherein the communication connection is a Bluetooth Low Energy connection (page 2, section 1.1 discloses low power local area networks including Bluetooth). 

Claim 6 6(Previously Presented): Augustin, Neumann, Blomquist, and Kamen teach the system according to claim 4.  
Augustin, Neumann, and Blomquist fail to explicitly teach the following limitations met by Kamen as cited:
wherein the at least one medical pump device comprises a third communication module for generating localization information (Figure 1 discloses at least a 3rd communication module (see reference character 124A-K); paragraph 377 discloses the system includes communication modules, each having a respective antenna).  
The motivation to combine the teachings of Augustin, Neumann, Blomquist, and Kamen is discussed in the rejection of claim 4, and incorporated herein.

Claim 9 (Previously Presented): Augustin, Neumann, and Blomquist teach the system according to claim 8. 
Augustin and Neumann fail to explicitly teach the following limitations met by Blomquist as cited:
wherein the web application (Figure 4; paragraph 8 discloses the server comprises a web browser process for communicating with a remote device and a pump interface process for communicating with a medical device; paragraph 38 discloses programmable devices communicate directly with the pump server such that any networked programmable device with a web browser can communicate with the medical pump or any other medical device) is configured to provide information relating to: 
delivery operations carried out by the at least one medical pump device (paragraph 23 discloses the server might be programmed to execute various functions related to the operation and monitoring of medical pumps; paragraph 26 discloses providing a web browser interface to the medical pumps which allows a caregiver to perform a variety of tasks from networked programmable devices including changing various programming parameters such as set up and titration; paragraph 32 discloses the programmable devices can include any type of computing platform capable of data input and interfacing with the network such as a Table, laptop, desk top computer or hand held computing platform), 
alarm conditions of the at least one medical pump device (paragraph 26 discloses providing pump alert functionality, such as sending emails or notices to client applications upon the occurrence of certain pump events (alarms, programming changes, patient tampering); paragraph 34 discloses the pump server can be programmed to start or stop operation of a medical pump based on data received from another medical device (e.g. if respiration drops below a pre-defined limit, the pump server instructs the medical pump to stop pumping and generate an alarm)), 
patient information (paragraph 5 discloses information related to the patient and pump, including patient records), 
maintenance information of the at least one medical pump device, pump settings and/or localization information of the at least one medical pump device (paragraph 26 discloses the pump server stores a variety of data including scheduled maintenance).  
It would have been obvious to one of ordinary skill at the time of the invention to expand the method of Augustin and Neumann to further include a server for medical devices, including a web browser process for communicating with a remote device and a pump interface process for communicating with a medical device as disclosed by Blomquist.  Augustin discloses long-range and low-power networks for smart sensing technology, including health monitoring, thus the end-device of Augustin correlates to a monitoring device, such as an infusion pump. Neumann discloses exploring the limits of networks using LoRaWan (especially in terms of throughput, delay, energy consumption, and packet delivery ratio) and investigating the merit of using LoRaWan as an alternative for IoT communications.  Blomquist was specifically cited for medical pumps.
One of ordinary skill in the art at the time of the invention would have been motivated to expand the method of Augustin and Neumann in this to enable the programmable devices to remotely interface with the medical pumps and other medical devices (Blomquist:  paragraph 35).
Augustin, Neumann, and Blomquist fail to explicitly teach the following limitations met by Kamen as cited:
treatment compliance information of delivery operations carried out by the at least one medical pump device (paragraph 530 discloses caregiver authorization can be used to ensure a particular treatment is being given to the correct patient and/or to provide compliance with given regulations),
The motivation to combine the teachings of Augustin, Neumann, Blomquist, and Kamen is discussed in the rejection of claim 4, and incorporated herein.

Claim 14 (new): Augustin, Neumann, and Blomquist teach the system according to claim 13. 
Augustin, Neumann, and Blomquist fail to explicitly teach the following limitations met by Kamen as cited:
wherein the at least one medical pump device comprises a second communication module for establishing a communication connection to the at least one communication device (Figure 153A discloses a second communications link; paragraph 118 discloses a patient care device (for example, a medical pump) comprises a first communications link and a second communications link).  
The motivation to combine the teachings of Augustin, Neumann, Blomquist, and Kamen is discussed in the rejection of claim 4, and incorporated herein.

Claim 15 (new): Augustin, Neumann, Blomquist, and Kamen teach the system according to claim 14. Augustin teaches a system wherein the communication connection is a Bluetooth Low Energy connection (page 2, section 1.1 discloses low power local area networks including Bluetooth). 

Claim 16 (new): Augustin, Neumann, Blomquist, and Kamen teach the system according to claim 14. 
Augustin, Neumann, and Blomquist fail to explicitly teach the following limitations met by Kamen as cited:
wherein the at least one medical pump device comprises a third communication module for generating localization information (Figure 1 discloses at least a 3rd communication module (see reference character 124A-K); paragraph 377 discloses the system includes communication modules, each having a respective antenna).  
  The motivation to combine the teachings of Augustin, Neumann, Blomquist, and Kamen is discussed in the rejection of claim 4, and incorporated herein.

Claim 19 (new): Augustin, Neumann, and Blomquist teach the system according to claim 18. 
Augustin and Neumann fail to explicitly teach the following limitations met by Blomquist as cited:
wherein the web application (Figure 4; paragraph 8 discloses the server comprises a web browser process for communicating with a remote device and a pump interface process for communicating with a medical device; paragraph 38 discloses programmable devices communicate directly with the pump server such that any networked programmable device with a web browser can communicate with the medical pump or any other medical device) is configured to provide information relating to: 
delivery operations carried out by the at least one medical pump device (paragraph 23 discloses the server might be programmed to execute various functions related to the operation and monitoring of medical pumps; paragraph 26 discloses providing a web browser interface to the medical pumps which allows a caregiver to perform a variety of tasks from networked programmable devices including changing various programming parameters such as set up and titration; paragraph 32 discloses the programmable devices can include any type of computing platform capable of data input and interfacing with the network such as a Table, laptop, desk top computer or hand held computing platform), 
alarm conditions of the at least one medical pump device (paragraph 26 discloses providing pump alert functionality, such as sending emails or notices to client applications upon the occurrence of certain pump events (alarms, programming changes, patient tampering); paragraph 34 discloses the pump server can be programmed to start or stop operation of a medical pump based on data received from another medical device (e.g. if respiration drops below a pre-defined limit, the pump server instructs the medical pump to stop pumping and generate an alarm)), 
patient information (paragraph 5 discloses information related to the patient and pump, including patient records), 
maintenance information of the at least one medical pump device, pump settings and/or localization information of the at least one medical pump device (paragraph 26 discloses the pump server stores a variety of data including scheduled maintenance).
Augustin, Neumann, and Blomquist fail to explicitly teach the following limitations met by Kamen as cited:
treatment compliance information of delivery operations carried out by the at least one medical pump device (paragraph 530 discloses caregiver authorization can be used to ensure a particular treatment is being given to the correct patient and/or to provide compliance with given regulations). 
 The motivation to combine the teachings of Augustin, Neumann, Blomquist, and Kamen is discussed in the rejection of claim 4, and incorporated herein.

Response to Arguments
Applicant's arguments filed February 15, 2022 have been fully considered but they are not persuasive. The Applicant’s arguments have been addressed in the order in which they were presented.
The Applicant argues Augustin and Kamen fail to teach at least one communication device being connectable to the server independent of the low power wide area network.  In response to the Applicant’s argument, it is respectfully submitted that the Examiner has applied new prior art to the amended claims; as such, Applicant’s remarks with the regard to the application of Augustin and Kamen with respect to the amended claims are moot.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTINE K RAPILLO whose telephone number is (571)270-3325. The examiner can normally be reached Monday - Friday 7:30 - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KRISTINE K. RAPILLO
Examiner
Art Unit 3626



/KRISTINE K RAPILLO/Examiner, Art Unit 3626